Citation Nr: 1225861	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-29 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for mild dysplasia associated with HPV.

2.  Entitlement to service connection for hypertension (also claimed as rapid pulse rate).

3.  Entitlement to service connection for a kidney condition.

4.  Entitlement to service connection for a right hip condition.

5.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to June 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2010 and August 2010 rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

A claim for a total disability rating based on individual unemployability (TDIU) was received in March 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The issues of service connection for hypertension and for an increased rating for IBS are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of evidence is against a finding that dysplasia associated with HPV either began during or was otherwise caused by the Veteran's military service.

2.  The weight of evidence is against a finding that a kidney condition either began during or was otherwise caused by the Veteran's military service.

3.  The weight of evidence is against a finding that the Veteran's right hip condition either began during or was otherwise caused by her military service, to include as being secondarily related to her service connected left hip/pelvis disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for mild dysplasia associated with HPV have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Criteria for service connection for a kidney condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Criteria for service connection for a right hip condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Mild dysplasia associated with HPV

In May 2010, more than 15 years after separating from service, the Veteran filed a claim for service connection for mild dysplasia associated with HPV.

Service treatment records are negative for any diagnosis of, or treatment for, either cervical dysplasia or human papillomavirus (HPV).  This is not for lack of medical attention, as the Veteran appears to have had regular checkups and examinations during service.  For example, a cytology was negative and a gynecological examination was normal in May 1990; a Pap smear was normal in June 1990; and a gynecological examination in February 1992 was normal.  

There was also no finding of either cervical dysplasia or HPV on the Veteran's separation physical in 1993.

Following service, it was noted at a VA examination in December 1995 that the Veteran did not have any history of venereal disease.  In May 2000, a Pap smear was normal.  Private treatment records from November 2000 show that the Veteran's cervix was found to be nontender, and smooth and pink without lesion.  There was no indication of HPV or any dysplasia.  
 
In May 2002, the Veteran was treated for chlamydia and it was noted that her husband would need to be treated before resuming relations.

In June 2002, the Veteran's Pap smear was abnormal.  She showed trichomonas vaginalis and inflammatory changes.  In May 2004, a Pap smear was again found to be abnormal.

In early 2010, the Veteran was diagnosed with HPV (a cytopathology report, dated March 1, 2010, indicated a positive test result for high/intermediate risk HPV types).  As such, the evidence does show HPV.  However, service connection requires more than just a current disability. 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; but there also must be medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In April 2010, C.W., MD, wrote a letter indicating that a Pap smear (confirmed by a colposcopy) had recently shown that the Veteran had mild dysplasia that was associated with HPV.  He then observed that the Veteran had been with the same partner for many years and asserted that it was quite possible that the Veteran had experienced this condition for decades before the abnormality finally appeared on a Pap smear.

However, this opinion did not actually link the Veteran's dysplasia to her time in military service.  Rather, it equivocally indicated that it was possible that the condition had existed for decades.  However, at the time of the opinion, the Veteran had been out of service for more than 15 years.  Moreover, she was nearly 40 years of age at that time, out of which she had been in the service for only four of those years.  Thus, even if the statement was accepted as establishing that the Veteran's HPV had been undetected for years, this statement does not establish that the Veteran contracted HPV between 1989-1993, as the statement makes absolutely no reference to the Veteran's military service.  In fact, it suggests, on a factual basis, that it is less likely than not that this disability (while it could have begun in service), started  in service, but instead is more likely to have begun after service (a greater period of time than service).      

Furthermore, the use of the modifier "possible" is too equivocal to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
 
Additionally, while the doctor suggested that the Veteran might have contracted HPV many years earlier, the fact remains that the Veteran was not treated for any sexually transmitted diseases in service, but was treated for chlamydia many years after service.  While there is no indication that HPV and chlamydia were contracted together, this is yet another piece of evidence which weighs slightly against concluding that the Veteran contracted HPV during service. 

While the Veteran has filed for service connection, she has not provided any statement suggesting how or when she contracted HPV, or, more importantly, how it is related to her military service.  

Overall, no evidence has been submitted linking either dysplasia or HPV to the Veteran's military service.  Even the Veteran has not really provided any explanation as to why her dysplasia/HPV might be related to her service, as she was diagnosed with mild dysplasia secondary to HPV and then sought service connection for the disability without adding anything beyond that she wanted service connection for the problem.

This creates an unusual situation for the Board:  In short, at best, there is no evidence of any probative value of record favorable or unfavorable (positive or negative) as to the question at issue.  At worst, there is limited evidence against the claim, making it less likely than not (under 50% chance) that this problem is related to her period of service.   

The standard for determining whether a claim is to be granted is set out by statute and regulation and was explained by the Veterans Court in one of its first cases.  38 U.S.C.A. § 5107(b) provides as follows:  

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

This is implemented by 38 C.F.R. § 3.102, which states, in pertinent part, as follows:  

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  

In one of its first cases, the Veterans Court reviewed the various "standards of proof" in law and 38 U.S.C.A. § 3007(b), the predecessor to the current 38 U.S.C.A. § 5107, and stated that the standard for veterans benefits claims was that "a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail; . . . In other words, as counsel for the Secretary agreed at oral argument, the preponderance of the evidence must be against the claim for benefits to be denied."  

The Board finds that there are four possible findings after reviewing record; either (1) the positive evidence preponderates against the negative evidence, (2) the positive evidence and negative evidence are approximately balanced, or in equipoise, (3) the negative evidence preponderates against the positive evidence, and (4) there is no positive evidence or negative evidence.  In the first two instances, the claim must be granted.  In the third instance, the claim must be denied.  A reading of the plain language of the statute, regulation, and Gilbert, leads to the conclusion that in the fourth instance, the claim must be denied.  

The absence of both positive and negative evidence leaves nothing to be balanced.  While one could make the argument that placing no evidence on the positive evidence side of the scales and no evidence of the negative evidence side of the scales results in balance, this is not what the statute and regulation state.  Rather, under the statute and regulation an approximate balance cannot be arrived at without both negative and positive evidence.  

Any argument that an absence of positive and negative evidence of a nexus should result in a grant is contrary to veterans' benefits law.  This result would be tantamount to a rebuttable presumption that if a Veteran has a service connected disability and another nonservice connected disability, the nonservice connected disability would be presumed to be service connected unless VA produced negative evidence.  There is no such presumption.  

Just as importantly, a result that required a grant of benefits in the absence of positive evidence of causation or aggravation of a disease or injury by a service connected disease or injury would render meaningless some of the language of 38 C.F.R. § 3.310 that "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected" (emphasis added) because it would do away with the word "proximately."  This is in contradiction to established rules of statutory interpretation.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of construction requires us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous").  Rules of statutory interpretation apply as well to interpretation of agency regulations.  Roberto v. Dep't of the Navy, 440 F.3d 1341, 1350 (Fed. Cir. 2006).

Importantly, under 38 U.S.C.A. § 5107(a) states that "[e]xcept as provided otherwise by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."  The Federal Circuit examined the meaning of 38 U.S.C.A. § 5107(a) in light of enactment of the Veterans Claims Assistance Act (VCAA) of 2000.  Skoczen v. Shinseki, 56 F.3d 1319 (Fed. Cir. 2009).  The Federal Circuit explained that VA's duty to assist the claimant in obtaining evidence to support his or her claim, as codified in 38 U.S.C.A. § 5103A, did not mean that if no evidence is produced to support the claim that claim must be granted.  Rather, the Federal Circuit explained as follows:  

Under the general procedures, even as revised by the VCAA, a claimant must submit a plausible claim for benefit.  Once the claimant steps over that rather low hurdle, VA's duty to assist under section 5103A starts.  From this point forward, VA has the obligation to assist the veteran in supporting his claim.  If zero evidence is produced in support of a material issue, that indicates at least two possibilities.  It may be that no evidence exists to support the particular issue, in which case VA can rule against the veteran on that issue.  Alternatively, VA may have failed to satisfy its duty to assist, that failure being the cause of the lack of supporting evidence, in which case the claimant can contend that VA should have used further efforts and this did not comply with its statutory duty to assist.  

The Board finds the above statutory and regulatory provisions and caselaw to lead inexorably to the conclusion that the claim must be denied on the basis that there is no favorable and no unfavorable evidence on the issue of causation.

The Board finds illuminating the reasoning that the Federal Circuit employed in Dulin v. Mansfield, 250 Fed. Appx. 338 (Fed. Cir. 2007).  In that case the Federal Circuit stated as follows:  

We understand Mr. Dulin to be arguing that, when determining whether there is "an approximate balance of positive and negative evidence" under Section 5107(b) the Veterans Court may not consider negative evidence the absence of evidence in favor of the veteran.  In making this argument Mr. Dulin relies upon the dissenting statement in Forshey v. Principi, that "[t]he absence of actual evidence is not substantive 'negative evidence.'" 284 F.3d 1335, 1363 (Fed. Cir. 2002).  Aside from the fact that dissenting opinions are not binding legal authority, the majority en banc in Forshey interpreted negative evidence to mean that "which tends to disprove the existence of the alleged fact.  In short, to the extent the Veterans Court viewed the lack of evidence in Mr. Dulin's favor as a circumstance amounting to negative evidence, it did not err.  

In a related vein, Mr. Dulin argues that a veteran is entitled to disability benefits "in the absence of evidence which negates entitlement to such benefits."  This is simply incorrect.  Under Section 5107(a), a veteran must adequately present and support his claim for government benefits.  If the veteran fails to come forward with evidence in support of his or her claim, the claim fails.  

Finally, Mr. Dulin argues that the Veterans Court and the Board erred in not applying the benefit of the doubt rule.  This point requires little discussion.  Aside from the fact that the argument turns on the application of law to fact, a matter beyond our jurisdiction, it is premised on Mr. Dulin's view of what may constitute negative evidence under Section 5107(b).  As we have explained, that view is incorrect.  

As described, no competent evidence has been present that shows a causal nexus between the Veteran's HPV/dysplasia.  Therefore, the criteria for service connection have simply not been met, and the Veteran's claim is accordingly denied.

Kidney condition

The Veteran is currently seeking service connection for a kidney condition.  However, her service treatment records do not show that she was were treated for a kidney condition while in service; and no kidney problems were noted at separation.

Following service there was no indication that the Veteran had any kidney problems for a number of years.  In fact, even ten years removed from service, a CT scan of the Veteran's abdomen in June 2003 showed her kidneys to be normal, providing evidence against her claim. 

At a November 2008 VA treatment session, it was noted that the Veteran had been diagnosed with chronic kidney disease.  However, no medical opinion has ever actually suggested that the Veteran's kidney problems may have either began during or was otherwise caused by her military service. 

In her November 2010 substantive appeal, the Veteran asserted that her kidney condition was caused by the long term use of ibuprofen that she took during service to treat her stress fracture in her pelvis (it is noted that the Veteran actually stated her "service connected right hip disability" rather than pelvis, but since the right hip has not been service connected, the substantive appeal is interpreted as such).  

However, the Veteran did not identify how she reached such a conclusion.  She did not submit any medical evidence linking kidney disease to ibuprofen use, and she did not indicate that any medical professional had suggested to her that such a connection was warranted.

Unfortunately, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while she disagrees with the conclusion that her kidney disease was not the result of her time in military service, she is not considered competent (meaning medical qualified) to address the etiology of her kidney disease.
  
The Board acknowledges that no medical opinion of record was obtained in this case.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.  § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that her kidney disease was caused by taking ibuprofen to treat her left hip/pelvis or was otherwise the result of her time in service.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As was explained above, when there is no competent evidence for or against a claim showing that a disability was related to the Veteran's military service, the claim must be denied.

Here, competent evidence has not been presented linking the Veteran's kidney disease to her military service, and therefore the criteria for service connection have not been met.  Accordingly, the Veteran's claim is denied.

Right hip condition

In June 2009, the Veteran filed a claim asserting that she was experiencing pain in her right hip and pelvic area which she felt should be service connected as she recalled complaining about it on active duty.  

Service treatment records confirm that the Veteran did have a stress fracture of her left pelvic area while in service and on several occasions, including July and August 1990, she reported experiencing bilateral hip pain secondary to her pelvic fracture (although the medical officer noted that the pain was not felt to result in any limitation of mobility).  However, while she had complained about bilateral hip pain in 1990, her separation physical in February 1993 found her lower extremities to be normal; although it was noted that the Veteran had a permanent L3 profile on account of her left pelvic stress fracture.  

In 1995, several years after service, the Veteran filed for service connection for residuals of the left pelvic fracture, but did not file for service connection for any right hip condition.  Moreover, while the Veteran sought considerable medical treatment from both VA and from private providers in the years following service, no complaints of right hip pain are of record for a number of years.

Not only that, but the Veteran's right hip was found to be normal.  For example, in September 2006, the Veteran underwent a VA examination in connection with a left hip claim.  At the examination her gait was within normal limits, and there was no sign of edema, effusion, weakness, tenderness, redness, heat abnormal movement or guarding found in the right hip.  Additionally, the Veteran demonstrated normal range of motion in the right hip, which was not additionally limited by pain, weakness, stiffness, fatigability, and lack of endurance after repetitive motion.  As such, the evidence does not show any right hip problems as of September 2006.

Several years later, it appears that the Veteran began experiencing right hip pain; and in May 2009, she sought treatment for her right hip from the Orthopedic Associates of Virginia, reporting that she had experienced pain for approximately one month, without any specific injury (at this point the Veteran was more than fifteen years removed from service, but only reported pain for one month, providing highly probative factual evidence against her own claim that she has had this problem since service).  

A MRI study of the Veteran's right hip was conducted in May 2009, which revealed a right medical femoral neck insufficiency fracture.  The hip joint otherwise appeared to be normal.  In July 2009, the Veteran indicated that her hip was doing better following the use of a bone stimulator.  A second MRI was conducted in August 2009 which showed that since the previous study, there was an interval increase in the degree of marrow edema seen along the medial margin of the right femoral neck inferiorly which suggested mild interval progression in the degree of the previously reported medial femoral neck insufficiency or stress fracture.  However, no complete or displaced fracture of the right femoral neck was otherwise seen.  A CT in September 2009 showed osteosclerosis along the medial right femoral neck that was consistent with a healing stress fracture.

As such, the medical evidence did not show a right hip disability for many years after service, during which time the Veteran's right hip was affirmatively found to be normal on examination.  The Veteran's own statements at that time (pain for one month) support this finding. 

In March 2010, the Veteran wrote a letter asserting that while in the military she hurt her pelvis as well as her left and right hips.  She stated that her left side had hurt more in service which is why it received the focus, but she alleged that both sides had given her problems constantly.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
 
As such, a lay person such as the Veteran could testify that symptoms began in service and continued to the present time, so as to establish service connection by continuity of symptomatology.  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, while the Veteran did voice complaints of bilateral hip pain in service, her lower extremities were found to be normal at her separation physical and no right hip problems were detected at a VA examination in 2006.  As such, the Board concludes that continuity of symptomatology has not been shown, since intervening medical evidence showed no hip disability, and therefore a medical opinion of record is required to establish service connection.  In this regard, the Veteran's own statements provide evidence against a finding that she had a problem with this disability since service.     

To the extent that the Veteran's believes service connection is warranted for her right hip, she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Nevertheless, several medical opinions were obtained to address the etiology of the Veteran's right hip disability. 

In March 2010 the Veteran's private doctor, C.S., MD, noted that the Veteran's orthopedic doctor (P.W.) had reportedly told her in April 2009 that putting additional weight on her right hip to avoid putting weight on her left hip had caused the current right hip fracture.  However, a lay person's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).  Here, it appears that the Veteran related to one doctor what another doctor had reportedly said, which really is too attenuated to constitute credible evidence.  Moreover, even if it were thought to be credible evidence, the fact remains that no actual rationale was provided for such a conclusion.  

This determination is ultimately moot, as P.W., MD, himself, was asked in January 2010 to write a statement as to whether the Veteran's right hip was secondary to her service connected left hip disability.  He wrote that her right hip began hurting in approximately 2009; so, no he did not think that it was directly related to her left hip; noting that her left hip was not hurting when she was initially seen by him in May 2009.  

In March 2010, P.W. wrote a second letter indicating that the Veteran had a left hip stress fracture in approximately 1990 which healed after a year.  She did experience a bit of achiness following that time, but the doctor noted that the Veteran's right hip had not begun to bother her for a number of years thereafter.  As such, he stated that to say that the right hip was somehow related to the left hip would be difficult and he was not prepared to make such a connection.

The Veteran was then provided a VA examination in April 2011 which also found that her right hip disability was not related to either her military service or her left hip disability.  The examiner noted that the Veteran had been diagnosed with a stress fracture with arthritis that had existed for three years.  The Veteran asserted that it was the result of favoring the right hip on account of the in-service pelvis fracture in 1989.  The Veteran refused any physical examinations of the hip on account of pain.  X-rays of the Veteran's right hip were within normal limits.  The examiner diagnosed the Veteran with status post right hip femoral neck insufficiency fracture.

The examiner reviewed the Veteran's records, noting her in-service treatment for a left hip stress fracture, as well as her subjective history of right hip pain.  Following the examination and review of the evidence of record, the examiner opined that it was less likely than not that the Veteran's current right hip problem was related to her pelvic fracture 20 years earlier.  The examiner explained that the right hip fracture occurred more than a decade after she left active duty.  As such, she found nothing in the medical record to explain any relationship.

Given that the multiple medical opinions that have been obtained are squarely against a finding that the Veteran's right hip disability is related to either her time in service or her left hip disability, the criteria for service connection have not been met and the Veteran's claim is denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in June 2009 and September 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, and the Veteran has not identified any additional evidence which has not yet been sought.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided with a VA examination of her right hip (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a fully-informed decision with regard to the Veteran's claim. 

It is noted that examinations were not provided with regard to the claims for a kidney disability or a dysplasia from HPV.  However, the duty to provide an examination was not triggered in either case.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.
 
Here, there is no competent evidence linking the Veteran's HPV to service, and the only medical opinion addressing the topic only allowed that it was possible that the Veteran contracted the HPV several decades earlier (which is truly not in dispute as no one would suggest that it is "impossible" that this disability is the result of service - the "possible" is not a basis to grant this claim, or a basis to find an indication that this disability is related to service).  The medical professional was not even sure if the HPV was contracted decades earlier, much less that it was contracted during service; and multiple Pap smears were normal both during and in the years following the Veteran's active duty service.  As such, there is no suggestion that the Veteran's dysplasia from HPV even may have begun in service, and therefore no duty to provide an examination is triggered. 

With regard to the kidney disease claim, the Board has discussed the lack of any examination in the discussion of that issue, but reiterates that the only evidence linking the Veteran's kidney condition to her time in service are her own statements which are not competent to make such a connection.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Unfortunately, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for mild dysplasia associated with HPV is denied.

Service connection for a kidney condition is denied.

Service connection for a right hip condition is denied.


REMAND

In March 2009, the Veteran filed a claim indicating that she had been placed on medication for a rapid pulse rate and for hypertension, and she believed that both conditions dated back to when she was still on active duty.

It is noted that at both her enlistment and separation physicals, the Veteran denied having had any high blood pressure.  Moreover, hypertension was not diagnosed at separation physical and blood pressure testing at the separation physical was 114/46.
 
Nevertheless, the Veteran did register several elevated blood pressure readings during service.  In a March 2010 letter, a VA doctor stated that the Veteran had blood pressure and pulse elevation while on active duty, noting that in April 1992 the Veteran had blood pressure readings of 152/112, 151/72, and 155/115, with a pulse of 117.  However, the doctor qualified that these readings were recorded during illness.  

The Veteran is currently diagnosed with hypertension, and is prescribed medication for it.  However, a medical opinion of record has not been provided to determine whether the hypertension either began during or was otherwise caused by the Veteran's military service.  This should be done. 

Additionally, in a March 2008 rating decision, service connection for irritable bowel syndrome was granted with an evaluation of 10 percent assigned.  The Veteran filed a notice of disagreement in April 2008 seeking a higher rating.  In a September 2009 rating decision, the IBS rating was increased to 30 percent.  The RO explained that the 30 percent rating was the highest schedular rating that was available and that this was considered to be a complete grant of benefits.  As such, the RO declined to issue a statement of the case.  

However, the Court of Appeals for Veterans Claims (Court) has held that the question of an extra-schedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (citing Floyd v. Brown, 9 Vet. App. 88, 96 (1996)).  Therefore, the fact that the highest schedular rating was assigned does not equate to a complete grant of benefits, because an extraschedular rating must also be considered.  Accordingly, a statement of the case must be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Consider the issue of whether a rating in excess of 30 percent is warranted for the Veteran's IBS, to include consideration of whether an extraschedular rating is warranted; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran, and her representative, should be informed of the period of time within which a substantive appeal must be filed to perfect her appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

2.  Schedule the Veteran for a VA examination to determine the etiology of her currently diagnosed hypertension.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by her military service.  

In doing so, the examiner should specifically address the service treatment records showing elevated blood pressure readings and an elevated pulse rate.  The examiner should also address the relevance if any of: the fact that many of the elevated readings may have come during periods of illness; the fact that the Veteran gained considerable weight after service; and the fact that she has a family history of hypertension.

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

3.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


